Order entered July 1, 2014




                                             In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                     No. 05-13-01763-CV

            CARDIOVASCULAR PROVIDER RESOURCES INC., Appellant

                                               V.

                           CHARLES GOTTLICH M.D., Appellee

                      On Appeal from the 162nd Judicial District Court
                                   Dallas County, Texas
                             Trial Court Cause No. 11-08894

                                           ORDER
       We GRANT court reporter Sheretta Martin’s June 25, 2014 request for extension of time

to file record and ORDER the reporter’s record be filed no later than July 18, 2014.


                                                      /s/   ELIZABETH LANG-MIERS
                                                            JUSTICE